Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-28 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is noted that while there is no “means for language” in claim 27, the ‘configured to take an image” would be interpreted as such and draws the attention to possible 35 U.S.C. 112(f). This is not a final consideration since the claim does require a camera and therefore, a specific required structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nirenberg US2013/01330236 (instant PTO-892) in view of Klapoetke et al., 2014 (instant PTO-892).
In view of the indefinite rejection set forth above, limitations of claims 27-28 are interpreted for analysis as being a device that is worm on glasses with a camera that takes images and convert them to signals that are transmitted to retinal output cell (aka retinal ganglion cells) via  light signals to activate the ChR90 peptide expressed in these cells.
Nirenberg teaches methods and devices for restoring or improving vision or treating visual impairment (see paragraph 3). Nirenberg teaches that the devices and treatment to target retinal degenerative disease including age-related macular degeneration and retinitis pigmentosa (see paragraph 4) as in instant claims 21 and 24. Nirenberg teaches bypassing the degenerative tissue and targeting the retinal ganglion cells and bipolar cells (see paragraph 5) as in instant claims 25. Nirenberg teaches using an optogenetic approach to express proteins such as channelrhodopsin-2 (ChR2) in retinal ganglion cells to be able to manipulate voltage changes upon light activation which allows  the cells to send electrical signals (see paragraph 8) as required in instant claims 21-22 and 27. Nirenberg teaches that the vector containing the desired light sensitive element and cell-specific promoter (ontogenetic therapeutic) for use in the target ocular cells in a pharmaceutical composition is administered via retinal injection 
Klapoetke teaches using optogenetic tools which include two channelrhodopsins, Chronos (ChR90) and Chrimson which are expressed with a GFP (see abstract and supplemental page 2, bottom of 2nd column) as in instant claims 21 and 23 since it teaches a fusion of a optogenetic protein and channelrhodopsin (Chronos) fused to a GFP, a marker protein. Klapoetke teaches that the RAAV2/8-Synapsin-Chronos-GFP was injected into the eye for retinal ganglion cell-superior colliculus experiment (supplemental page 2, bottom of 2nd column) as in instant claims 21 and 25-26 since it meets the administration via injection into the retinal output cells. The retinal ganglion cells meets the requirement of retinal output cells. Klapoetke does not specifically teach treatment of retinal or neurodegenerative diseases or the device of claims 27-28.
.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pruneau et al., US 2019/0236755 (instant PTO-892) teaches using optogenetics to reactivate retinal ganglion cells by administering Chrimson polypeptide, a channelrhodopsin.
Klapoetke et al., US2014/0324134 (instant PTO-892) teaches the optogenetics that uses ChR90 to modify neuronal responses via light stimulation of these channels.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649